t c memo united_states tax_court william s fairey jr and susan r fairey petitioners v commissioner of internal revenue respondent docket no filed date william s fairey jr and susan r fairey pro_se michael d zima for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioners’ federal_income_tax and penalties as follows year deficiency sec_6662 dollar_figure big_number big_number dollar_figure dollar_figure dollar_figure penalties sec_6663 -- 1dollar_figure -- respondent determined that petitioner william s fairey jr is liable for the penalty for fraud with respect to part of the underpayment and that both petitioners are liable for the negligence_penalty with respect to the remainder of the underpayment following concessions the issues for decision are whether the statute_of_limitations bars assessment and collection of petitioners’ tax for we hold that it does not whether petitioners bear the burden_of_proof relating to issues other than fraud we hold that they do whether petitioners had a greater amount of a expenses for william s fairey jr ’s petitioner consulting activity b unreimbursed employee business_expenses or c itemized_deductions than respondent allowed we hold that they did not whether petitioner is liable for the fraud_penalty under sec_6663 for we hold that he is with respect to the deficiency caused by the fact that he a deducted a purported dollar_figure payment three times on petitioners’ tax_return which they never paid and b deducted dollar_figure of loan repayments as legal and professional fees whether petitioners are liable for the accuracy-related_penalty under sec_6662 we hold that they are to the extent discussed below and as reduced by respondent’s concessions respondent conceded that petitioners may deduct dollar_figure paid to media week and dollar_figure paid to nelson hesse in and an internet expense of dollar_figure unless otherwise stated section references are to the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found petitioners are married and resided in sarasota florida in and and when they filed the petition in this case a petitioner petitioner’s employment with trugreen lawn care petitioner has a bachelor’s degree in psychology and credit hours toward a master’s degree in biology petitioner was director of human resources and marketing for trugreen lawn care trugreen in and early in until trugreen discharged him petitioner sued trugreen for wrongful discharge and received a settlement in of dollar_figure plus payment of dollar_figure in legal expenses petitioner incurred in that case the law firm of nelson hesse represented petitioner in that lawsuit petitioner’s consulting activity and volunteer work after being discharged by trugreen petitioner offered consulting services to clients relating to marketing media and public relations in petitioner’s consulting activity was a sole_proprietorship double otter inc double otter was the only client that paid petitioner for services during the years in issue petitioner obtained national television print and internet publicity for double otter double otter paid petitioner dollar_figure on date and dollar_figure in petitioner did volunteer work for the presidential_election campaign of vice president gore from august through date petitioner hoped to be appointed to government service if the campaign was successful after the election petitioner resumed his consulting activity petitioner’s loans from william h davoli and dana pekas william h davoli davoli is married to petitioner’s sister petitioner borrowed dollar_figure from davoli in petitioner repaid dollar_figure to davoli on date dana pekas pekas made two loans to petitioner in the record does not show the amount of the first loan the second loan was for dollar_figure petitioner repaid dollar_figure to pekas in special friends golf tournament petitioner traveled to council bluffs iowa in the fall of and to do volunteer work for zaring cioffi entertainment at the special friends celebration special friends golf tournament he hoped his volunteer work would lead to employment special friends raises money for breast cancer research and is tax exempt under sec_501 fred colanino colanino is the founder and executive director of special friends petitioner donated a set of golf clubs worth dollar_figure to special friends in special friends sent petitioner a letter acknowledging his donation of the golf clubs tom brune brune the treasurer of special friends signed the letter petitioner made no contributions by cash credit card or check to special friends in special friends never accepted contributions made through visa credit cards b susan fairey’s employment and employee_expenses susan fairey had been a kindergarten and first grade teacher for years as of the date of trial the sarasota county school system hired her in date to serve as a first grade teacher at philippi shores elementary_school susan fairey taught at phillippi shores elementary_school during and using a rented truck susan fairey delivered a load of materials to her classroom in date including two filing cabinets a table and chairs children’s tables easels two large book stands and room decorations during each of the years in issue susan fairey received dollar_figure from her school dollar_figure from the state of florida and dollar_figure from her parent teacher association to buy items for her classroom susan fairey received no other reimbursements in those years for her employment-related_expenses susan fairey bought items for her classroom during the years in issue from stores such as target wal-mart k-mart publix and albertsons the record does not show the costs of those items petitioners paid the following amounts in to buy items for personal_use susan fairey’s classroom and petitioner’s business activities the amounts for each are not specified in the record seller target wal-mart phar-mor sam’s wholesale club toys by nature office depot everything educational scholastic books learning depot albertson’s publix walgreen’s k-mart dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- -- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- -- dollar_figure dollar_figure austin fairey petitioners’ daughter attended phillippi shores elementary_school during the years in issue susan fairey bought various educational materials for austin during those years c petitioners’ income_tax returns petitioner prepared petitioners’ income_tax returns from through using computer spreadsheet and tax preparation software petitioner classified their checks into categories such as business_expenses employee business_expenses and itemized_deductions and entered amounts into the spreadsheet software he entered the totals from the spreadsheet software for each category into the tax_return preparation software petitioners included a schedule c profit or loss from business for petitioner’s consulting activity with their income_tax returns for and petitioners reported that petitioner had business_expenses of dollar_figure in dollar_figure in and dollar_figure in which resulted in losses of dollar_figure in dollar_figure in and dollar_figure in petitioners deducted dollar_figure that petitioners paid to nelson hesse on february and date on their income_tax return in two places on the schedule c as a legal or professional expense and on the schedule a itemized_deductions as a miscellaneous itemized_deduction for attorney’s and accountant’s fees petitioners deducted their dollar_figure charitable_contribution twice on their income_tax return as a contribution of property and as a contribution of cash petitioners deducted dollar_figure which they claim to have paid to special friends in but which they never paid in three places on their return on the schedule a as an itemized charitable deduction and on the schedule c as an advertising expense and as an office expense on their tax_return petitioners deducted dollar_figure which they never paid for legal expenses twice as a schedule c legal or professional expense and as a miscellaneous itemized_deduction for attorney’s fees petitioners deducted loan repayments of dollar_figure to davoli and dollar_figure to pekas in as legal and professional expenses on the schedule c for petitioner’s consulting activity petitioners deducted the dollar_figure cost of a computer on their income_tax return twice as a depreciation expense and as an office expense d respondent’s examination and determination examination of petitioners’ tax_return on date respondent’s revenue_agent joan hughs hughs sent a letter to petitioners in which she invited them to a conference as part of the audit of their income_tax return and requested copies of all forms w-2 they had received records of the schedule c gross_receipts a brief history of the schedule c business statements from their employers of their reimbursement policies records of all of their employee business_expenses legal and professional expenses office expenses supplies expenses other expenses repair receipts appointment books_and_records of travel meal and entertainment_expenses petitioner showed some of those documents to hughs at a meeting on date however he did not provide a history of the schedule c business or statements of employee reimbursement policies from the employers immediately after that meeting hughs asked petitioners to provide documentation of their employee business_expenses depreciation travel_expenses and telephone expenses not later than date examination of petitioners’ tax_return hughs informed petitioners that their income_tax return was being audited relating to miscellaneous_itemized_deductions cash contributions and schedule c expenses hughs received a letter on date stating that petitioner did not know when he would be available for a meeting and informing hughs that he would wait to have his income_tax return audited petitioners did not provide hughs with any of the documents she had requested petitioner and hughs rescheduled the second meeting for date petitioner called hughs to reschedule the november meeting for date petitioner later called hughs to reschedule the december meeting for date hughs agreed neither petitioner met with hughs on date hughs met with petitioner on date hughs issued another request for documents to petitioners dated date seeking substantiation of various expenses and an explanation of the purpose of petitioner’s payment of dollar_figure to pekas petitioner sent a letter received by hughs on date in which he asked her to answer questions including whether she had proof that all administrative steps required by the internal_revenue_code had been followed whether statutory authority for the audit existed which internal_revenue_code section allowed her to solicit information whether she could explain the relevance of the material she sought and whether compliance with the audit was voluntary or mandatory on date hughs requested additional documents from petitioners concerning their deduction of legal travel and employee business_expenses and job search costs for and petitioner postponed a meeting that hughs had scheduled on date petitioner asked that the audit of petitioners’ income_tax return be reassigned to someone other than hughs because petitioners believed that hughs had lost her objectivity examination of petitioners’ tax_return hughs sent a letter dated date to petitioners and a second letter to susan fairey concerning the audit of petitioners’ income_tax return in those letters hughs requested records of petitioner’s schedule c income and expenses and petitioners’ employee business_expenses and itemized_deductions hughs sent copies of a letter to each petitioner inviting them to attend a meeting on date petitioners did not receive those letters because they were out of town neither petitioner met with hughs on date petitioners never submitted any documents to hughs relating to petitioners’ conduct during the examination susan fairey did not meet with hughs at any time during the audit of petitioners’ and tax returns petitioners did not submit monthly bank statements to hughs hughs obtained those records through a summons petitioners never gave hughs a history of petitioner’s schedule c activity receipts for petitioners’ claimed employee business_expenses or receipts for or explanations of the purposes of the travel meal and entertainment_expenses or the other expenses deducted on their or income_tax return petitioner gave hughs a copy of a spreadsheet which shows check no from petitioner to davoli as substantiation of claimed legal and other professional expenses_incurred in petitioners did not give hughs any other substantiation of their legal expenses or the dimensions of their home relating to their claimed home_office deduction as hughs had requested petitioner told hughs during the audit that petitioners had paid dollar_figure to special friends in petitioner gave hughs a copy of a letter purportedly from special friends which he said supported his charitable_contribution_deduction of dollar_figure in that letter purportedly from special friends thanked petitioner for his donation of golf clubs and for an advertisement placed with the organization’s newsletter and said that the bill for the advertisement would be charged to petitioner’s visa credit card in two installments of dollar_figure that letter was not an accurate copy of any letter from special friends the letter that special friends sent to petitioner acknowledged his donation of golf clubs but did not mention any other contribution from petitioner petitioners did not contribute dollar_figure to special friends in or provide to hughs any record of visa card payments to special friends during the audit petitioner gave hughs inconsistent and incorrect explanations of the purpose of the dollar_figure payment to pekas in he told hughs that he paid dollar_figure to pekas in for investment counseling petitioner also told hughs during the audit that he paid dollar_figure to davoli in to obtain a background investigation so he could qualify for appointed government service petitioner told hughs at a different time during the audit that the dollar_figure payments were for legal fees respondent issued the notice_of_deficiency to petitioners for and on date opinion a whether the statute_of_limitations bars assessment and collection of petitioners’ tax for petitioners contend that the statute_of_limitations bars assessment and collection of their tax for because respondent issued the notice_of_deficiency on date we disagree petitioners timely filed their return on or before date generally the commissioner must assess tax within years after the due_date of a timely filed return sec_6501 and b ie in this case on or before date respondent timely issued the notice_of_deficiency on date the statute_of_limitations does not bar assessment and collection of petitioners’ tax for b whether petitioners or respondent bears the burden_of_proof for issues other than fraud respondent bears the burden of proving that petitioner is liable for fraud see sec_7454 rule b petitioners contend that respondent bears the burden_of_proof under sec_7491 for all other issues as well we disagree the burden_of_proof with respect to a factual issue shifts from the taxpayer to the commissioner if in addition to meeting other requirements the taxpayer has complied with substantiation requirements under the internal_revenue_code sec_7491 maintained all records required by the internal_revenue_code sec_7491 and cooperated with reasonable requests by the secretary for information documents and meetings id taxpayers bear the burden of proving that these requirements are met see h conf rept pincite 1998_3_cb_747 s rept pincite 1998_3_cb_537 petitioners failed to produce and thus we infer that they failed to keep records substantiating their deductions petitioners did not cooperate with hughs’s document requests or produce records during the audit petitioners contend that they submitted their bank statements to hughs we disagree hughs obtained those records through a summons petitioners contend that they did not meet with hughs on date because they did not know about the meeting we disagree petitioner scheduled that meeting petitioners understandably did not meet with hughs on date because they did not receive the letters attempting to schedule that meeting that hughs sent them on date the fact that petitioners had a good reason for missing the june meeting does not outweigh their overall pattern of noncooperation petitioners contend that hughs did not cooperate with them during the audit that allegation is unconvincing we conclude that the burden_of_proof does not shift to respondent under sec_7491 thus petitioners bear the burden_of_proof except with respect to the fraud_penalty see rule a 290_us_111 c whether petitioners may deduct more for schedule c expenses than respondent allowed advertising expenses petitioners deducted advertising expenses of dollar_figure for and dollar_figure for on the schedules c for petitioner’s consulting activity petitioner testified that the cost of printing his business cards is deductible as an advertising expense however petitioners did not show how much petitioner had paid to have business cards printed petitioners’ dollar_figure advertising expense deduction for is based on their claim which we have rejected that petitioner paid that amount to special friends we conclude that petitioners may not deduct any amount for advertising expenses for or legal and professional expenses petitioners deducted legal and professional expenses of dollar_figure for dollar_figure for and dollar_figure for on the schedules c for petitioner’s consulting activity petitioner paid dollar_figure to the nelson hesse law firm for representing him in his lawsuit against trugreen that payment was not related to petitioner’s consulting activity respondent conceded that petitioners may deduct the dollar_figure payment to the nelson hesse law firm as an itemized_deduction for petitioners contend that for they may deduct dollar_figure for legal fees paid_by trugreen to nelson hesse dollar_figure for loan repayments to davoli and pekas dollar_figure to richard weldon and dollar_figure to an unidentified person we disagree petitioners may not deduct as a business_expense trugreen’s payment of dollar_figure to nelson hesse or dollar_figure of loans repaid to davoli and pekas petitioners did not show that they paid the dollar_figure or the dollar_figure or that those amounts were business_expenses we conclude that petitioners may not deduct any amounts for legal and professional expenses for the years in issue supplies expenses petitioners claimed deductions for supplies expenses of dollar_figure for dollar_figure for and dollar_figure for on the schedules c for petitioner’s consulting activity petitioners contend that he paid dollar_figure in to buy a computer petitioner was billed dollar_figure for that computer however there is no evidence than petitioners paid that amount or to what extent he used it for his consulting activity respondent conceded that petitioners may deduct dollar_figure in for a subscription to media week magazine petitioners offered no evidence substantiating their deductions for supplies for or we conclude that petitioners may not deduct more for supplies expenses than respondent allowed office expenses petitioners deducted office expenses of dollar_figure for and dollar_figure for on the schedules c for petitioner’s consulting activity of the dollar_figure claimed for petitioner testified he may deduct dollar_figure that he paid to the local cable television company as an office expense because he watched advertisements on cable television to evaluate whether his clients could effectively use that medium to advertise petitioner conceded that he and his family watched cable television for personal pleasure petitioners contend that they may deduct dollar_figure in for the purchase of a second computer in addition to the one mentioned above there is no documentary_evidence showing how much petitioners paid for the second computer petitioners contend that they may deduct dollar_figure for consisting of payments for cable television dollar_figure allegedly paid to special friends and other unspecified expenses we disagree petitioners have not shown that they paid these amounts or that these amounts were for office expenses related to petitioner’s consulting activity we conclude that petitioners may not deduct any office expenses for the years in issue travel meals and entertainment_expenses petitioners deducted expenses for travel of dollar_figure for dollar_figure for and dollar_figure for on the schedules c for petitioner’s consulting activity they also deducted expenses for meals and entertainment of dollar_figure for dollar_figure for and dollar_figure for no deduction is allowed for expenses for travel meals entertainment or lodging unless the taxpayer substantiates by adequate_records or sufficient evidence corroborating the taxpayer’s own statement the amount time and place and business_purpose of the expense sec_274 petitioners offered no evidence showing how much they spent for petitioner’s consulting activity hughs asked petitioners to provide documentation for petitioner’s travel entertainment meals_and_lodging expenses petitioners did not give that documentation to respondent or offer it as evidence we infer that petitioner did not keep a contemporaneous log of those expenses we conclude that petitioners may not deduct expenses for travel meals or entertainment for the years in issue because they have not met the substantiation requirements of sec_274 utility expenses petitioners deducted electricity expenses of dollar_figure for and dollar_figure for for their residence on the schedules c for petitioner’s consulting activity petitioners did not offer any evidence showing that petitioner used any part of their home exclusively for his consulting activity as required to deduct home_office expenses under sec_280a petitioners contend that hughs never asked them for the dimensions of their home or of the space in their home petitioner used for business we disagree hughs did so in a letter to petitioners dated date we conclude that petitioners may not deduct any amount for utility expenses for the years in issue car and truck expenses petitioners deducted car and truck expenses of dollar_figure for and dollar_figure for on the schedules c for petitioner’s consulting activity the only evidence on this issue is petitioner’s testimony that he visited stores that he thought might carry double otter’s products we conclude that petitioners may not deduct any car or truck expenses for the years in issue depreciation petitioners deducted depreciation of dollar_figure for on the schedule c for petitioner’s consulting activity on the basis of his claimed purchase of a a computer for dollar_figure and b an internet service for dollar_figure there is no evidence that petitioner paid or is entitled to deduct these amounts we conclude that petitioners may not deduct depreciation for other expenses petitioners deducted miscellaneous expenses of dollar_figure for dollar_figure for and dollar_figure for on the schedules c for petitioner’s consulting activity these amounts include payment for telephone service respondent concedes that petitioners paid dollar_figure for telephone service in but contends that petitioners may not deduct any of this amount we agree because petitioners provided no basis to allocate between business and personal telephone use see sec_262 charge for basic telephone service to a residence is deemed personal petitioners contend that they may deduct payments for computer printing supplies we disagree because there is no evidence showing how much petitioners paid for computer printing supplies respondent concedes that petitioners paid and may deduct dollar_figure for internet service in petitioners deducted for insurance expense of dollar_figure rent or lease payments of dollar_figure and repairs and maintenance of dollar_figure respondent contends that petitioners may not deduct any of these amounts we agree because there is no evidence substantiating these deductions we conclude that petitioners may not deduct more miscellaneous expenses on the schedules c than allowed by respondent conclusion we conclude that petitioners may not deduct more schedule c expenses for petitioner’s consulting activity for the years in issue than allowed by respondent d whether petitioners are entitled to more itemized_deductions than respondent allowed susan fairey’s employee_business_expense deductions petitioners contend that they may deduct unreimbursed employee business_expenses of dollar_figure for dollar_figure for and dollar_figure for for susan fairey petitioners contend that it is reasonable for them to deduct those amounts because they equal percent of petitioners’ total expenditures_for percent for and percent for we disagree petitioners have not given any convincing justification for basing their deductions on these percentages hughs asked petitioners how much susan fairey spent for her classroom petitioners did not timely produce any records except some canceled checks payable to retailers that sell items that in light of this conclusion we need not decide whether petitioner operated his consulting activity for profit teachers may deduct up to dollar_figure for unreimbursed education expenses as above-the-line deductions for tax years beginning in or sec_62 for the years in issue those expenses were deductible only to the extent unreimbursed employee business_expenses and other itemized_deductions exceeded percent of adjusted_gross_income the total of petitioners’ business expenditures_for is not in evidence could be for personal_use petitioners have not shown how much of the payments to those stores was for school supplies if the taxpayer establishes that he or she paid a deductible expense but cannot substantiate the precise amount we may estimate the amount of a deductible expense bearing heavily on the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir the checks that were admitted in evidence bank statements and other evidence do not show how much susan fairey paid for items for her classroom and she did not testify as to the amounts of those expenses susan fairey received dollar_figure during each year in issue to buy school supplies we have no basis to estimate how much she spent each year in excess of dollar_figure petitioners contend that respondent had copies of all of petitioners’ checks and bank statements nearly years before trial and that hughs and respondent’s counsel michael zima zima made conflicting statements about those records we on the morning of trial petitioners for the first time gave respondent copies of additional canceled checks for the years in issue and what petitioner said was a summary of those checks the checks and the summary were not admitted in evidence because petitioners did not provide them to respondent days before the first day of the trial calendar as ordered by the court in granting respondent’s motion to compel production of documents and as required by the standing_pretrial_order see rule sec_104 sec_131 admission into evidence of the checks would not affect the result on this issue however because the checks do not show whether the expenditures related to susan fairey’s classroom disagree neither hughs nor zima had copies of all of petitioners’ checks and bank statements at any time zima saw about checks which he included in the stipulation of facts hughs saw to checks but petitioner did not allow her to copy or keep them those statements do not conflict we conclude that petitioners may not deduct any unreimbursed employee business_expenses for susan fairey for the years in issue petitioner’s deductions for employee business_expenses petitioners contend that petitioner may deduct unreimbursed employee business_expenses for we disagree although petitioner was an employee of trugreen for a short time in there is no evidence that he had any unreimbursed employee business_expenses in charitable_contribution deductions and other itemized_deductions petitioners have not shown that they are entitled to more charitable_contribution deductions or other itemized_deductions than respondent allowed e whether petitioner is liable for the fraud_penalty for contentions of the parties and background respondent contends that petitioner is liable for the fraud_penalty under sec_6663 for because petitioner fraudulently deducted a dollar_figure which he never paid in three places on the return and b dollar_figure for legal and professional fees which were loan repayments to davoli and pekas respondent has the burden of proving fraud by clear_and_convincing evidence see sec_7454 rule b respondent must establish that a petitioner underpaid tax for and b some part of the underpayment is due to fraud see sec_6653 if respondent shows that any part of an underpayment is due to fraud the entire underpayment is treated as due to fraud unless the taxpayer shows by a preponderance_of_the_evidence that part of the underpayment is not due to fraud see sec_6663 fraud is the intentional evasion of a tax believed to be owing 394_f2d_366 5th cir affg tcmemo_1966_81 fraud is never presumed it must be established by affirmative evidence 55_tc_85 badges_of_fraud courts have developed several objective indicators or badges_of_fraud 91_tc_874 the following badges_of_fraud are present in this case as to petitioner for a creating a false document b deducting the same item several times c giving implausible or inconsistent explanations to respondent’s examiner and in court we discuss respondent’s other contentions relating to fraud at par e-3 below about events during the years in issue d failure to cooperate with tax authorities and e having false or inadequate books_and_records a creating a false document submitting an altered document to the commissioner’s agents to obtain tax benefits is a badge of fraud 252_f2d_56 9th cir 102_tc_596 see 317_us_492 79_tc_995 affd 748_f2d_331 6th cir each party accuses the other of altering the letter from special friends and testifying falsely about it we decide whether a witness is credible on the basis of objective facts the reasonableness of the testimony and the demeanor and consistency of statements made by the witness 140_us_417 338_f2d_602 9th cir affg 41_tc_593 330_f2d_119 5th cir 89_tc_105 ndollar_figure petitioner testified and contends that he received a letter from special friends that acknowledged his purchase of an advertisement for dollar_figure we disagree first petitioner’s testimony was contradicted by the credible testimony of colanino and a letter from brune to hughs saying that the letter from special friends to petitioner referred only to the golf clubs and that special friends did not accept visa payments colanino reviewed the files of special friends and found no record that petitioner had contributed anything to special friends other than golf clubs second the program in which petitioner purportedly bought an advertisement did not include an advertisement relating to him or acknowledge his purported contribution petitioners contend that respondent should have called brune to testify instead of colanino we disagree respondent reasonably called colanino because he was the founder and executive director of special friends petitioners contend that colanino is not credible because he received compensation from special friends we disagree the fact that special friends paid annual compensation to colanino does not detract from his credibility petitioners seek to discredit a letter from omaha state bank stating that special friends did not accept credit card payments they contend that the letter is not credible because colanino did not authenticate it we disagree colanino testified that special friends had an account with omaha state bank and that special friends never used credit cards petitioners also contend that omaha state bank was not the bank for special friends because it was not mentioned in the special friends golf tournament program for we disagree whether omaha state bank was mentioned in the special friends event program is not relevant to whether special friends could process credit card payments petitioners contend that hughs admitted that the letter that she received from special friends was a forgery we disagree hughs did not admit that the letter she received from special friends was forged these circumstances leave us no alternative but to conclude that petitioner altered or caused to be altered the letter from special friends by adding a paragraph stating that he had purchased an advertisement in the program for dollar_figure payable with two charges to his visa card and misrepresented that the altered letter was a correct copy b deducting the same item several times claiming deductions for the same item more than once on the same return may be a badge of fraud see edwards v commissioner tcmemo_1995_77 petitioners contend that they did not deduct the same item in several places on their return if they did they did so because of errors in their tax preparation software and it is not a badge of fraud to deduct the same item two or more times we disagree petitioners deducted dollar_figure on schedule a as a charitable_contribution and on schedule c as an advertising expense and as an office expense petitioner testified that he merely entered data in response to questions posed by the software we believe that petitioner fraudulently entered the dollar_figure amount three times he had not paid the dollar_figure at all and thus should not have entered the dollar_figure amount even once we are not finding fraud merely because petitioner deducted the dollar_figure three times it is also significant that petitioner never paid the dollar_figure c giving implausible or inconsistent explanations implausible or inconsistent explanations of behavior by a taxpayer can show that the taxpayer had fraudulent intent 796_f2d_303 9th cir affg tcmemo_1984_601 781_f2d_1566 11th cir affg tcmemo_1985_63 363_f2d_151 9th cir affg tcmemo_1963_333 75_tc_1 petitioner’s explanations of his alleged payment of dollar_figure and dollar_figure for legal and professional expenses were implausible and inconsistent with his actions deducting his payments to pekas and davoli as legal and professional fees is inconsistent with petitioner’s testimony that the payments were loan repayments petitioner’s testimony that the computer_software is to blame for multiple deductions of the same amounts is inconsistent with his spreadsheets which show that he entered the same amounts more than once on his spreadsheets d failure to cooperate with tax authorities a taxpayer’s failure to cooperate with the commissioner’s examining agents is a badge of fraud bradford v commissioner supra petitioners did not meet with hughs as she requested or provide the substantiation she requested we conclude that petitioners did not cooperate with hughs e having false or inadequate books_and_records a taxpayer’s failure to maintain accurate records or concealment of records may be a badge of fraud id pincite 301_f2d_484 5th cir affg tcmemo_1959_172 295_f2d_336 5th cir affg 31_tc_690 grosshandler v commissioner supra as discussed above petitioners failed to produce and thus we infer that they failed to keep records substantiating their deductions whether petitioner’s deduction of dollar_figure trugreen paid to nelson hesse or dollar_figure paid to an individual not otherwise identified in the record was fraudulent respondent contends that petitioner’s deductions for of dollar_figure paid to nelson hesse for legal and professional services and dollar_figure paid to an individual not otherwise identified in the record were fraudulent for the same reasons that his deductions of dollar_figure that he claimed to have paid to special friends and dollar_figure that he paid to davoli and pekas were fraudulent we disagree petitioner’s conduct relating to the dollar_figure and dollar_figure items was materially different from that relating to the dollar_figure and dollar_figure items petitioner altered or caused to be altered a document that he gave to hughs to support his claim that he paid dollar_figure to special friends and he misrepresented to hughs that pekas and davoli provided services for which he paid dollar_figure petitioner took affirmative steps to conceal the truth with respect to those deductions in contrast with respect to petitioner’s deduction of dollar_figure that trugreen paid to nelson respondent showed only that petitioner did not make that payment there was no accompanying intentionally misleading conduct similarly respondent has failed to show that the dollar_figure deduction was fraudulent conclusion respondent has proven by clear_and_convincing evidence that petitioner is liable for the fraud_penalty under sec_6663 for with respect to the deficiency caused by the fact that petitioner a fraudulently deducted dollar_figure three times on petitioners’ tax_return although they never paid that amount to special friends and b fraudulently deducted dollar_figure of loan repayments to davoli and pekas as legal and professional fees f whether petitioners are liable for the accuracy-related_penalty for the years in issue in the alternative to fraud as to petitioner for and with respect to petitioner for and and susan fairey for respondent determined and contends that petitioners are liable for the accuracy-related_penalty under sec_6662 the commissioner bears the burden of production with respect to penalties and additions to tax sec_7491 to meet the burden of production the commissioner must produce evidence showing that it is appropriate to impose the particular penalty but need not introduce evidence of defenses such as reasonable_cause or substantial_authority 116_tc_438 h conf rept pincite 1998_3_cb_747 respondent has met the burden of production for the accuracy-related_penalty under sec_6662 because the record establishes that petitioners deducted amounts for each year in issue that they were not entitled to deduct and that petitioners failed to produce and thus we infer that they failed to keep records of claimed unreimbursed employee business_expenses and travel and entertainment_expenses petitioners did not address this issue at trial or on brief we deem it conceded see 87_tc_698 affd 832_f2d_403 7th cir 67_tc_94 n we conclude that petitioners are liable for the accuracy-related_penalty under sec_6662 for except with respect to petitioner to the extent he is liable for fraud for g whether respondent should be sanctioned petitioners assert that respondent engaged in and should be sanctioned for the following conduct hughs refused to answer written questions from petitioners hughs expanded the audit without authority hughs said petitioners are tax protesters respondent refused petitioners’ request for a different auditor petitioners did not receive a copy of the answer until respondent filed a motion for entry of order that undenied allegations in answer be deemed admitted respondent initiated formal discovery before informal_discovery was complete respondent’s counsel had records from petitioners’ bank which he denied that he had and respondent’s counsel at trial altered a document created by petitioners we disagree petitioners have not shown or argued convincingly that respondent should be sanctioned to reflect concessions and the foregoing decision will be entered under rule respondent concedes that the accuracy-related_penalty under sec_6662 does not apply to disallowed deductions for which respondent determined fraud against petitioner
